    Case 2:20-cv-10727-JFW-PVC Document 32 Filed 07/20/21 Page 1 of 1 Page ID #:229




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV20-10727 JFW(PVCx)                                                Date: July 20, 2021

Title:        Santa Fe Properties, LP. -v- Source Bioscience, Inc.


PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                 None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                ORDER TO SHOW CAUSE WHY SANCTIONS SHOULD
                                          NOT BE IMPOSED FOR FAILURE TO COMPLY WITH
                                          THE COURT’S ORDER

       In the Court’s Scheduling and Case Management Order (“CMO”), the Court set July 12,
2021 as the last day to conduct a Settlement Conference, and July 16, 2021 as the last day to file
a Joint Report Re: Results of Settlement Conference. Based on the Joint Report Re: Results of
Mediation, filed on July 16, 2021 (Docket No. 31), it appears that Plaintiff has violated the Court's
CMO by failing to complete the Settlement Conference by the Court ordered deadline of July 12,
2021.

       Accordingly, Plaintiff is ordered to show cause in writing by July 21, 2021 why the Court
should not dismiss this action for violating the Court’s CMO. No oral argument on this matter will
be heard unless otherwise ordered by the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The
Order to Show Cause will stand submitted upon the filing of the response to the Order to Show
Cause. Failure to respond to the Order to Show Cause will result in the dismissal of this action.

         IT IS SO ORDERED.




                                                                                 Initials of Deputy Clerk sr
